Citation Nr: 9916021	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-48 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a lumbosacral 
spine disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased (compensable) 
rating of 10 percent for his service connected left shoulder 
disability, and denied an increased rating for a lumbosacral 
spine disability, currently rated as 40 percent disabling.  
The veteran filed a timely notice of disagreement regarding 
these rating determinations, and this appeal was commenced.  

In the course of the veteran's appeal, he was granted an 
increased rating of 20 percent for his service connected left 
shoulder disability.  However, since there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for a left shoulder 
disability which is currently evaluated as 20 percent 
disabling.  According to private medical records, the veteran 
underwent a left shoulder arthroplasty in May 1998.  
Obviously, this surgical operation could potentially change 
the functional impairment of the veteran's left shoulder; 
however, he has not been afforded a VA orthopedic evaluation 
since his surgery.  A remand for a new examination is 
required in order to rate the veteran's service connected 
disability based on its current condition.  

Also, when evaluating a service connected disability, the VA 
must consider all rating provisions that might be applicable.  
Regarding increased rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claims.  This has not yet been 
accomplished; the veteran's last VA examination of the 
lumbosacral spine does not reflect the Court's pronouncements 
in DeLuca.  Therefore, further development is needed prior to 
final evaluation of the claim for an increased rating for a 
lumbosacral spine disability.  

In light of the above, this claim is REMANDED for the 
following additional development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his left 
shoulder and lumbosacral spine 
disabilities.  The claims folder, rating 
criteria, and a copy of this remand must 
be made available to the examiner in 
conjunction with the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated and 
appropriate tests must be performed to 
include complete range of motion testing 
and, if required, x-rays.  The examiner 
should indicate whether there is any 
pain, paralysis, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected left shoulder or 
lumbosacral spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  The 
examiner should indicate the presence or 
absence of arthritis in the service 
connected joints.  Regarding the 
veteran's lumbosacral spine disability, 
the examiner should also indicate the 
presence or absence of persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the service 
connected disability.  This inquiry 
should not be limited to muscles and 
nerves.  All factors upon which the 
medical opinion is based must be set 
forth for the record. 

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


